DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“an ultrasound image recognition module” in claim 1 lines 4-5. Interpreted as part of the ultrasound imaging device or ultrasound image recognition algorithms stored on one or more server computers, or in the “cloud” and copied locally to and contained within the ultrasound imaging device [0030].
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.. 

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bjaerum (US 20170086785), hereinafter Bjaerum.
Regarding claim 1, Bjaerum teaches a method (200) (Fig. 2), comprising: 
acquiring, by a handheld probe (106)(“handheld portion of the probe 106" [0018], Fig. 1) of an ultrasound imaging device (100)( “the system 100 includes a transmit beamformer 101 and transmitter 102 that drives an array of elements 104, for example, piezoelectric crystals, within a diagnostic ultrasound probe 106 (or transducer) to emit pulsed ultrasonic signals into a body or volume (not shown) of a subject.” [0012], Fig. 1), ultrasound images of a patient (“a subject.” [0012]) while the handheld probe is moving (“The ultrasonic signals emitted by the elements 104 are back-scattered from structures in the body, for example, blood vessels and surrounding tissue, to produce echoes that return to said elements 104. The echoes are received by a receiver 108.” [0012]. “In operation, an ultrasound system may acquire data, for example, volumetric data sets by various techniques (for example, 3D scanning, real-time 3D imaging, volume scanning, 2D scanning with probes having positioning sensors, freehand scanning using a voxel correlation technique, scanning using 2D or matrix array probes, and the like). Ultrasound images of the system 100 may be generated from the acquired data (at the system controller 116” [0015], Figs. 1-2); 
transmitting the acquired ultrasound images of the patient to an ultrasound image recognition module (in 116) (“the tracking module may be coordinating with the image-recognition module and anatomical modeling & analysis module to determine how a change in probe position (e.g., a change in the location on the tissue and/or an orientation (e.g., angle) with respect to the tissue) affects the ultrasound image.” [0017], 
“The system controller 116 may continuously analyze the ultrasound image to determine how the ultrasound probe 106 is positioned/oriented relative to anatomical structures.” [0020], “the modules within the controller analyze how the ultrasound image has changed with respect to probe position change in order to determine if the probe is positioned correctly, and if not, which way the probe must shift position to be in the desired position” [0021], Figs. 1-2); 
automatically determining, by the ultrasound image recognition module, whether the acquired ultrasound images represent a non-clinically desirable view of an organ (206, 207)(“FIG. 2 shows a flow chart illustrating a method for outputting tactile feedback via a probe in response to undesired and desired probe placement.” [0008]. “Having acquired ultrasound data as the probe is moved at 204, identified key anatomical features at 205, and determined that the probe is not in the desired position at 206, the system controller now analyzes the most recent changes in probe position in order to orient the probe with respect to the anatomy of the patient." [0029] “YES”, “NO”, 206, Fig. 2); and 
guiding (“output tactile feedback” [0031]) a user motion of the handheld probe (212)(“translational, rotational, pivotal” [0031]) to acquire a clinically desirable view of the organ (“the desired image …scan plane” [0021], “the desired ROI” [0031]), in response to determining that the acquired ultrasound images represent the non- clinically desirable view (“A signal is then sent back to the actuators 105 of the probe 106 to output tactile feedback to the user, indicating correct/incorrect probe position and/or which direction to move the probe toward the correct position for acquiring the desired image (e.g., region of interest and scan plane).” [0021]. “Having oriented the probe to the anatomy of the patient, and knowing where the desired region of interest is with respect to the current undesired position, the system controller may send a signal to a specific subset of actuators in order to produce tactile feedback through the subset of actuators.” [0029]. “At 212, the method includes providing tactile feedback to direct the probe based on the determined desired direction of movement of the probe (as determined at 207). Having determined that the probe is not in the correct position (determination methods described above) and identified the desired direction of movement (e.g., translational, rotational, pivotal, etc.) of the probe to move toward the correct position, the system controller signals one or more actuators of the probe to output tactile feedback. For example, the system controller may have determined at 207 that the probe is oriented to the “left” of the desired ROI. The system controller may then signal a subset of actuators on the “right” side of the probe to output tactile feedback, in order to impart to the user that the probe must be moved to the “right” to approach/arrive at the desired ROI.” [0031], Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793      

/YI-SHAN YANG/Acting SPE, Art Unit 3793